DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 have been presented for examination based on the application filed on 8/30/2019.
Claim 1-4, 6-13, 15-18, 20-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-3, 5, 6, 12, 13, 15-17, 19-20, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over EP 25597505 A1  by Olaf Kujawski (Page numbering is presented in reference to translated document attached with this office action), in view of US 20180327292 A1 LI; Nan et al.
Claims 4 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over EP 25597505 A1  by Olaf Kujawski (Page numbering is presented in reference to translated document attached with this office action), in view of US 20180327292 A1 LI; Nan et al, further in view of NPL “Comparison on batch anaerobic digestion of five different livestock manures and prediction of biochemical methane potential (BMP) using different statistical models” by Gopi Krishna Kafle et al (2016).
This action is made Non-Final.
Claim Objection
Claims 7-11, 14, 21-24 and 27 are not rejected with prior art and are only rejected under other grounds and would be allowable, if they overcome other rejections, and they are incorporated into respective independent claims, including any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-4, 6-13, 15-18, 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the overall BMP" in generate step.  There is insufficient antecedent basis for this limitation in the claim. The claim discloses a biochemical methane potential (BMP) but does not refer to overall BMP. It is unclear, if they are same or latter is computed another way. Claim 15 is rejected likewise.
Claim 2 is further rejected as it claims “…determining an overall BMP…”, which further causes uncertainty by initiating  an overall BMP,  because it unclear now if this is the same as “the overall BMP” as disclosed in claim 1. Claim 16 is rejected likewise.
Claims 3 & 4, dependent on claim 2 and inheriting from claim 2, which makes the feedstock model includes “…(1) at least one steady state equation for determining an overall BMP or [Emphasis added on or] (2) the feedstock model includes at least one transient sub-model for determining a cumulative methane yield…”. Claim 3 is indefinite if claim 2 choice (2) is made. Likewise claim 4 is indefinite if claim 2 choice (1) is made. Claim 17-18 are rejected likewise.
Claim 6 is considered indefinite as it is unclear whether the claimed simulation engine is configured to operate off-line (as in parent claim 1) or near-line as in claim 6. Dependent claims cannot omit or cancel limitation inherited from parent claims, and by doing so the claim is considered as indefinite.  Claim 20 is rejected likewise.
Claims 7-13 & 21-27 inherit these uncured deficiencies and are rejected likewise respectively based on their independent and intervening claims.
----- This page is left blank after this line ----


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 5, 6, 12, 13, 15-17, 19-20, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over EP 25597505 A1  by Olaf Kujawski (Page numbering is presented in reference to translated document attached with this office action), in view of US 20180327292 A1 LI; Nan et al.
Regarding Claim 1, 15
Kujawski teaches a system & method for performing at least one of assessing, optimizing and/or controlling the performance of an Anaerobic Digestion (AD) plant  (Kujawski: Pg.1 Abstract "... Controlling a biogas plant, comprises controlling the supply of substrates to a fermenter and a post-digester of the biogas plant by a control system, during ongoing operation of the biogas plant, supplying a substrate supplying strategy determined by computer simulation as input variable, and determining substrate supplying strategy according to the available substrates....")  , wherein the system comprises: a user interface for allowing a user to enter user inputs to define various aspects of the AD plant operation  (Kujawski : Starting on Pg. 14 Section 3.5.1-3.5.2"... A model should therefore provide results with sufficient accuracy for a given task, given constraints and input data. By modifying the boundary conditions as well as the input of a model, various working conditions for a system can be tested without it having to be done in reality...."; Section 2.7.1.1 "... In order to be able to monitor the individual production processes and to provide input data for the control and regulation, a whole series of measuring devices must be used on biogas plants, which determine the necessary parameters....")   and to view results of the simulation (Kujawski: Starting on Pg. 17 Section 3.7) ; a database for storing inputs used for the simulation of the anaerobic digestion plant, the inputs including feedstock inputs, AD operational inputs, and simulation criteria (Kujawski: Starting on Pg.11 Section 3.2.1, 3.2.2 in the translated document shows the various inputs stored in database) ; and a server that controls the operation of the system  (Kujawski : Pg. 21 ¶1"... According to an advantageous embodiment of the invention, therefore, a method for controlling a biogas plant is proposed, in which the supply of substrates to a fermenter and a Nachgärer the biogas plant is controlled by a control system 3 during operation of the biogas plant, as the input a determined by computer simulation substrate supply Strategy, which is determined according to the available substrates....") and  (Kujawski : Pg. 27 "... The device may in particular comprise a computer with a computer on which a computer program for carrying out the method is executed. The invention further relates to a computer program with program code means, set up for carrying out a
method of the type described above, when the computer program is executed on a computer....") being configured to operate a simulation engine in an off-line simulation mode for generating off-line simulator predictions of the AD plant for assessing the performance of the AD plant (Kujawski: Starting on Pg. 5 Section 2.7.1.1 & 2.7.1.2 – showing offline/online aspect; Section 3.2.2 Offline measurements being used in the model as shown in Section 3.5.1) , the simulation engine being configured to: generate a biochemical methane potential (BMP) for the AD plant  (Kujawski : ) by using a feedstock model and the feedstock inputs (Kujawski: Section 2.6 "... There are now several models that describe anaerobic degradation. In the diploma thesis of Prause [25] about 70 models, which were available until 1997, were compiled and classified according to reactor types.... In total, 40 dynamic models were compiled for the modeling of the CSTR. All presented models were based on modeling of the anaerobic biomass as well as degradation processes of the three substance groups carbohydrates, proteins and fats. " modeling of the anaerobic biomass as feedstock model; Section 2.7 detailing inputs -  "... In order to be able to monitor the individual production processes and to provide input data for the control and regulation, a whole series of measuring devices must be used on biogas plants, which determine the necessary parameters...." ); and generate estimates of biomethane (Kujawski: Starting on Pg.15 Section showing how biogas & methane production is calculated "... Biogas production is calculated using the equation. q B = γ × dc oTM . fig dt × V × f a t i
γ - represents the formation of biogas per mass of the organic, degradable dry matter, which can be calculated using Equation 4.8: γ ≈ 22 . 413 m 3 kmol v CH 4 × 16 kg kmol + v CO 2 × 44 kg kmol v CH 4 - volume fraction of methane in biogas formed from a substrate [%] v CO 2 - Volume fraction of carbon dioxide in biogas, which is formed from a substrate For the calculation of methane production q.sub.M , it was assumed that the biogas produced from a substrate has a constant methane content. Thus, the methane production is calculated using the equation. q M = q B v CH 4...", electricity, and thermal production  (Kujawski : ) of the AD plant for a simulated time interval by (Kujawski: On Pg. 17 Section 3.7.1"... Calculation of the target methane and target biogas production on the basis of an online mass balance For the control and regulation of the substrate supply, the exact determination of the expected biogas and methane production is of importance. With the aid of a static balancing of the operating data, the average value can be calculated with sufficient accuracy for longer periods (eg 6 months) of the operation....") by using an AD operational model and the AD operational inputs, the feedstock inputs  (Kujawski : Section 3.7.1) and the overall BMP (Kujawski: Section 3.5-3.7 e.g Pg” 17 "... the prediction of the following parameters of the individual fermentation tanks can be calculated and estimated: maximum expected biogas production actual biogas and methane yield of the individual substrates TM of the digested sludge and undegraded oTM amount (biogas potential of the sludge), Concentrations of ammonia and ammonium nitrogen (in conjunction with offline measurements)...") , where the off-line simulator predictions indicate the operational performance of the AD plant and include the overall BMP, and the estimates of biomethane, electrical and thermal production of the AD plant (Kujawski: Pg. 17 "... Moreover, the comparison of the simulation results and the actual biogas production allowed to estimate the course of volatile organic acid concentrations....", BMP as biogas potential shown above; Pg. 25 showing electrical power estimate computation "... The electrical power of the generated gas for the utilization of the CHP can be calculated using the following equation: W = η c CH 4 φ q gb..."; Pg. 8 states "... The methane produced is converted into electricity and heat
by a block heating power plant (CHP)....").
Kujawski does not explicitly generates the user interface.
Li teaches to generates the user interface  (Li : [0045][0090][0125]) to enter the data for the anaerobic model  (Li: [0153]-[0159]).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Li to Kujawski to provide explicit user interface for control over simulation process and actual control using Prognosis Module 16 which has two modes—integrated prognosis and independent prognosis modes where the list may include process parameters which have been identified as controllable root causes in a modelled system (Li: [0153]-[0159]).. Further motivation to combine would have been that Li and Kujawski are analogous art to the claimed invention in the field of simulation/ modelling of aerobic treatment of waste (Kujawski: Abstract; Li: [0153]-[0159]).
Regarding Claims 2 & 16
Kujawski teaches wherein the feedstock model includes at least one steady state equation for determining an overall BMP (Kujawski: Pg. 15-16 "... This is simplified by the example of the biogas formation of acetic acid (equation 4.3)
CH .sub.3 COOH .fwdarw. CH .sub.4 + CO .sub.2 [Equation 3.3]... If the composition of the biogas is known, the mass balance can be calculated exactly. This is illustrated by a simple example. The weight of 100 Nm .sup.3 biogas with 55% vol. Methane and 45% vol. CO .sub.2 can be calculated with the help of the following
equation: M G = 1 22 . 413 m 3 kmol x 45 m 3 x 44 kg kmol + 55 m 3 x 16 kg kmol = 127 . 6 kg This means that 100 m .sup.3 of biogas are produced by about 127.6 kg of the sub-level. "… and on Pg.16 "... - represents the formation of biogas per mass of the organic, degradable dry matter, which can be calculated using Equation 4.8: γ ≈ 22 . 413 m 3 kmol v CH 4 × 16 kg kmol + v CO 2 × 44 kg kmol v CH 4 - volume fraction of methane in biogas formed from a substrate [%] v CO 2 - Volume fraction of carbon dioxide in biogas, which is formed from a substrate For the calculation of methane production q .sub.M , it was assumed that the biogas produced from a substrate has a constant methane content. Thus, the methane production is calculated using the equation. q M = q B v CH 4..."). 
Li teaches the feedstock model includes at least one transient sub-model for determining a cumulative methane yield (Li: [0007][0058] detail methane production in view using mathematical model comprises a moving-window partial least squares regression algorithm (MWPLS) where moving window is the transient sub-model) .
Regarding Claims 3 & 17
Kujawski teaches wherein the at least one steady state equation determines at least one of a first BMP value due to chemical oxygen demand, a second BMP value due to elemental composition (EC) and a third BMP value due to organic fraction composition, wherein the BMP values are averaged when more than one BMP value is determined (Kujawski: Pg. 6 "... The calculation of spectra of the searched parameters takes place with the help of multivariable statistical methods; also referred to as estimation models. With the aid of measuring technology, it is possible to determine inline and non-contact measurement parameters such as TM, oTM, TS, oTS, COD, acetic acid equivalent, acetic acid, pH, buffer capacity, raw nutrients, methane potential, residual gas potential and fertilizer nutrients in the raw substrate, fermenter substrate (digested sludge) and digestate of the biogas plant..."  Here the COD is the chemical oxygen demand computed using the estimation models and used to determine methane potential (BMP); Also see Section 3.7.1).
Regarding Claims 5 & 19
Kujawski teaches wherein the AD operational model is used to generate estimates of biomethane, electricity, bio-fertilizer and thermal production of the AD plant by using BMP models, a digester equation, a biofertilizer equation and a digestate equation based on volume of inflows and outflows of a digester of the AD plant and mass balance equations (Kujawski: Section 3.5 Development of a Model for the Dynamic Creation of Mass Balance).
Regarding Claims 6 & 20
Kujawski teaches wherein the database further comprises optimization criteria and the simulation engine is further configured to operate the simulation engine in a near-line simulation mode for determining an optimal operating point to optimize the performance of the AD plant with respect to at least one optimization goal, the optimal operating point, one or more recipes and AD plant operational settings  (Kujawski: Section 3.5 "... Online modeling (running the model in-service and online calibration based on operational data) can at least estimate some of these parameters by calculating the sought-after values and thus filling gaps between, for example. B. more accurate results of offline measurements (laboratory measurements) can be filled. This dynamic data can be generated....") .
Regarding Claims 12 & 25
Kujawski  teaches wherein the simulation engine is further configured to operate in an online simulation mode where a machine learning model is used to simulate the operation of the AD plant to generate online simulator predictions  (Kujawski: Pg. 20 "... Further use of the developed model is possible for the analysis of the plant operating data. By use in the simulation of a simple iterative approximation or an optimization algorithm (eg genetic algorithm or simplex method), the following parameters can be determined: .circle-solid. maximum biogas and methane yield for each substrate used .circle-solid. The plant achieved biogas and methane yield for each substrate used .circle-solid. Residual gas potential of digestate. In this way very important information for the operation of the plant can be obtained....") , compare the online simulator predictions to actual results from the AD plant to determine a simulation error and adjust the machine learning model, the models used for near-line simulation and the values of some of the input variables to improve simulation performance when the simulation error is larger than an error threshold (Kujawski: Pg. 17 "... Thus, among other things online values and the prediction of the following parameters of the individual fermentation tanks can be calculated and estimated: maximum expected biogas production actual biogas and methane yield of the individual substrates TM of the digested sludge and undegraded oTM amount (biogas potential of the sludge), Concentrations of ammonia and ammonium nitrogen (in conjunction with offline measurements) Moreover, the comparison of the simulation results and the actual biogas production allowed to estimate the course of volatile organic acid concentrations....") .
Regarding Claims 13 & 26
Kujawski teaches wherein the simulation engine is configured to perform the off-line and near-line simulations before the next online simulation in order to provide the online simulator with an updated optimal operating point for online simulation (Kujawski: Section 2.7.1.1-2.7.1.2) .



Claims 4 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over EP 25597505 A1  by Olaf Kujawski (Page numbering is presented in reference to translated document attached with this office action), in view of US 20180327292 A1 LI; Nan et al, further in view of NPL “Comparison on batch anaerobic digestion of five different livestock manures and prediction of biochemical methane potential (BMP) using different statistical models” by Gopi Krishna Kafle et al (2016).
Regarding Claim 4 & 18
Teachings of Kujawski & Li are shown in parent claim 2.
Kujawski & Li do not teach any specific model other than simply stating it is ADM1 (See Description section).
Kalfe teaches the system of claim 2, wherein the at least one transient sub-model for determining a cumulative methane yield  (Kalfe : Pg. 495 Col.1 Eq. (10)) include at least one of a first order kinetic model, a Chen and Hashimoto model, a Modified Gompertz model, and a dual pooled first order kinetic model, wherein outputs of the sub-models are averaged when at least two sub-models are used to determine the cumulative methane yield  (Kalfe: Pg. 495 Col.2 "... The Chen and Hashimoto model has been satisfactorily used for both the continuous and batch anaerobic digestion processes (Chen and Hashimoto, 1980; Kafle and Kim, 2012; Kafle et al., 2013)...") . 
	It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Kalfe to Kujawski & Li. The motivation to combine would have been that Kujawski & Li and Kalfe are analogous art in the field of anaerobic digestion modeling  (Kalfe: Section 2.5 Abstract; Kujawski: Abstract; Li: [0153]-[0159])).
Relevant Prior of Record
US Patent No. 11274054 By Kadota; Paul et al. teaches in FIG. 11A illustrates the temporal progression of specific cumulative methane yield from bioreactors… All bioreactors had a substrate to inoculum ratio (SIR) of 4.4 g-volatile solids (VS)/g-VS. FIG. 11B illustrates the temporal progression of kinetic constants (rate of specific methane production and lag phase) of Modified Gompertz Model. (Col.27 Lines 42-55). However, the filing priority date of the application is Jun 2019 and therefore not prior art.
US Patent No. 11198632 by Wang; Qilin et al. teaches (in regards to claim 4) the hydrolysis rate (k) and biochemical methane potential (B.sub.0) were evaluated by fitting the experimental data of methane production in BMP tests to the first order kinetic model using a modified version of Aquasim 2.1d. Residual sum of squares (RSS) between the measured data and model predicted data was objective function (J) (Batstone et al., 2003). The optimal set of k and B.sub.0 will be the one under which the RSS is minimized (J.sub.min). The first-order kinetic model was shown in Eq. (1) (Batstone et al., 2003; Wang et al., 2013). See Col.19 Lines 1-15. However, the filing priority date of the application is Oct 4, 2018 and therefore not prior art. The cited reference Batstone et al., 2003; Wang et al., 2013 were also reviewed but did not directly show how the biochemical methane potential is computed using first-order kinetic model.
----- This page is left blank after this line ----

Conclusion
Examiner’s Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
----- This page is left blank after this line ----
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR RIVAS FERNANDEZ can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2147



/AKASH SAXENA/Primary Examiner, Art Unit 2147
Saturday, May 21, 2022